DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 18 August 2022, regarding the Nanomix, Inc. application.

Claims 2-22 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Lowe, et al. (WO 2012/032294 A1; hereinafter, “Lowe”).

Regarding claim 2, Lowe discloses a microfluidic based assay system, comprising a disposable assay cartridge (Abstract; which reads upon the instantly claimed, “[a] cartridge”).  Lowe teaches said disposable assay cartridge comprises a sample introduction port (12; p. 15, lines 15-14; which reads upon “a sample inlet for receiving a sample”).  Lowe teaches said disposable assay cartridge comprises functionalized magnetic particles, deposited in the channel as dry reagent (18; p. 16, lines 27-28; p. 18, lines 2-3; which reads upon “a solid phase reagent”).  Lowe teaches said disposable assay cartridge comprises two separate and not joined channels (14, 15) spanning from the said introduction port (p. 16, lines 16-19; either of said channels would read upon the limitation, “a single flow path having a single fluidic input”).  Further, Lowe teaches fluidic stop features created by applying printable hydrophobic ink to a surface of the channel (20, 22; p. 16, lines 28-32; which reads upon “a first region . . .wherein the first region is coated with a reagent configured to react with a first target analyte without capture”).  Additionally, Lowe teaches said magnetic particles are functionalized with antibodies, which bind to any antigen in blood (p. 28, lines 5-7; which reads upon “a second region. . . the second region comprises capture species configured to directly or indirectly capture a second target analyte”).  Finally, Lowe teaches said disposable assay cartridge comprises a channel pieces between said sample introduction port and the magnetic particles (Figure 1; which reads on the limitation, “a mixing circuit disposed between the sample inlet and the flow path, the mixing circuit configured to mix the solid phase reagent with the sample”).

Regarding claim 3, Lowe teaches the functionalized magnetic particles are closer to the sample inlet than the hydrophobic ink (Figure 1).

Regarding claim 5, Lowes teaches the cartridge can be inserted into a reader (p. 6, lines 15-21), wherein the reader comprise a receiving port for introducing the cartridge into the reader; an internal reservoir/reservoirs for storing a fluid or a gas; means for delivering the fluid or gas to the input port(s) of the cartridge once .inserted within the reader, so that fluid or gas may be transported through the microfluidic channel(s) of the cartridge and; detection means for enabling detection of any bound analyte or a reaction product formed as a result of the analyte binding the binding agent within the cartridge (p. 10, lines 15-27; including no mechanical actuating elements).

Regarding claim 6, Lowe teaches said disposable assay cartridge comprises a channel pieces between said sample introduction port and the magnetic particles (Figure 1).

Regarding claim 7, Lowe teaches the reader includes a pump, wherein said pump may pump fluid / gas in one-direction (p. 13, lines 9-15).

Regarding claim 8, Lowe teaches a measurement is made (e.g. fluorescent) by a reader using optical or other detection means (p. 20, lines 15-16).

Regarding claim 9, Lowe discloses a microfluidic based assay system, comprising a disposable assay cartridge (Abstract; which reads upon the instantly claimed, “[a] cartridge”).  Lowe teaches said disposable assay cartridge comprises a sample introduction port (12; p. 15, lines 15-14; which reads upon “a sample inlet for receiving a sample”).  Lowe teaches said disposable assay cartridge comprises functionalized magnetic particles, deposited in the channel as dry reagent (18; p. 16, lines 27-28; p. 18, lines 2-3; which reads upon “a solid phase reagent”).  Lowe teaches said disposable assay cartridge comprises a channel pieces between said sample introduction port and the magnetic particles (Figure 1; which reads on the limitation, “a mixing circuit configured to mix the solid phase reagent with the sample”).  Finally, Lowe teaches fluid input port(s) of the cartridge is/are adapted to co-locate with a feature in the reader, so that a fluid, such as a wash buffer or gas, such as air, contained in a reservoir/reservoirs within the reader, can be introduced into the cartridge. Typically, the inlet port is simply an aperture or hole within the top surface of the cartridge. The cartridge may include more than one input port, so that a fluid, or fluids, may be added at different time points and/or locations within the cartridge. It is to be understood that a fluid-tight seal is generally formed between each said input port of the cartridge and a feature, such as a valve or tubing within the reader, which may be connected to the reservoir fluid (p. 4. Lines 6-14; which reads upon, “wherein the cartridge is configured to receive pneumatic inputs with no mechanical actuation from an instrument to mix the sample with the solid phase reagent”).

Regarding claim 10, Lowe teaches said disposable assay cartridge comprises a channel pieces between said sample introduction port and the magnetic particles (Figure 1).

Allowable Subject Matter
Claims 17-22 are allowed.

Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The newly cited Lowe reference is considered the closest prior art reference to the present claims. However, Lowe does not teach or suggest mixing circuit sufficient to allow the sample to fold over (as required by instant claim 11), a de-bubbler (as required by instant claims 12-14), a gas-permeable membrane (as required by instant claim 15 and 17-21), or a flow path over a sensor surface (as required by instant claim 16-21).  Further, Lowe does not teach the capture species region closer to the sample inlet than the non-capturing region, as required by instant claim 22.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
22 August 2022